                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SERGEI KOVALEV,
              Plaintiff                                       CIVIL ACTION
          v.

CALLAHAN WARD
12TH STREET LLC et al.,                                       No. 21-2318
               Defendants

                                      MEMORANDUM

 PRATTER,   J.                                                                        JULY 8, 2021

       The City of Philadelphia removed this trip-and-fall case to federal court because one of the

claims arose under federal law. Stepping over the merits of Mr. Kovalev's complaint, the City has

been tripped up by the procedural requirements for removal. The Court will grant Mr. Kovalev's

motion to remand.

                                          BACKGROUND

       Sergei Kovalev, who represents himself, alleges that he tripped on a section of the sidewalk

along North 12th Street in Philadelphia. He alleges that he tripped because a slab of concrete was

elevated three inches. When he fell to the ground, he suffered injuries to his face, head, shoulders,

hands, and knees.

       Mr. Kovalev's original complaint included 12 counts. He sued the City of Philadelphia,

the Commonwealth of Pennsylvania, the Department of Transportation ("PennDOT"), the

company that owns the property on 12th Street where he tripped, Callahan Ward 12th Street, LLC,

and Marcus W. Toconita and Antonio R. Cutrufello, whom he alleges own and operate Callahan

Ward 12th Street, LLC.

       On May 20, 2021, the City removed the case to federal court. Five days later, Mr. Kovalev

filed a motion to remand, and then, on June 15, Mr. Kovalev filed an Amended Complaint. The


                                                 1
Amended Complaint is substantively identical to his original Complaint, though it includes three

additional § 1983 counts. Two of these counts added a variety of allegations that the City of

Philadelphia is generally corrupt, and argues that this corruption caused the City to ignore "blatant"

violations of municipal regulations-including the defective sidewalk he alleges he tripped on.

The third count alleges that the City violated his First Amendment right to use the sidewalks by

allowing them to fall into disrepair. 1

                                               DISCUSSION


        Mr. Kovalev moves to remand this case by arguing that (1) the Court lacks jurisdiction

over this case, (2) the City needed the other defendants' consent to removal, (3) the City failed to

file the notice ofremoval with the Court of Common Pleas, and (4) the City failed to send a copy

of the Notice of Removal to Mr. Kovalev.

        Although the Court concludes that it has jurisdiction, the City was indeed required to secure

the consent of the other defendants.         The City failed to do so.       Because the Court accepts

Mr. Kovalev's argument that remand is appropriate on this basis, it is not necessary to consider

the other grounds for the motion for remand.

I.      Whether the Court has Jurisdiction

        Mr. Kovalev argues that all of his claims arise under state law, not federal law, and that as

a result the Court lacks jurisdiction. Both parties admit that there is no basis for diversity

jurisdiction, so the only basis for jurisdiction is what is referred to as "federal question

jurisdiction." Section 1331 of Title 28 of the U.S. Code gives federal courts jurisdiction over cases



         The fact that Mr. Kovalev filed an Amended Complaint is irrelevant to the Motion for Remand
because jurisdiction is ascertained at the time of removal. See Collura v. City of Phi/a., 590 F. App'x 180,
184 (3d Cir. 2014). Therefore, the Court will refer to the original complaint throughout the rest of this
opinion. However, even if the Court considered the Amended Complaint, it would not change the outcome
because it, too, includes claims arising under federal law, and the federal claims are only alleged against
the City.


                                                     2
"arising under the Constitution, laws, or treaties of the United States." If none of Mr. Kovalev's

claims arises under federal law, then this Court lacks jurisdiction and must grant his motion for

remand.

        All but one of Mr. Kovalev's claims arise under state law. Count X of his complaint alleges

that the City violated 28 U.S.C. § 1983 by failing to investigate Callahan Ward 12th Street, LLC

and its owners for failing to maintain the sidewalk. Mr. Kovalev alleges that this failure violated

his constitutional rights.2

        Mr. Kovalev argues that the Court lacks federal question jurisdiction because his § 1983

claim is based on a violation of state law. But this is not the case. Section 1983 is a federal statute.

Moreover, § 1983 creates a cause of action for violations of rights secured by the Constitution or

federal law. See 28 U.S.C. § 1?83. It does not create a cause of action for violations of state law.

See id. Therefore, Mr. Kovalev's argument is without merit.

        Mr. Kovalev's back-up argument is that, even if his§ 1983 claim raises a federal question,

it is an immaterial "add-on" compared with his state law claims. But "[i]t is immaterial that a

claimant in retrospect views h[is] federal claims as surplus, or after removal, moves to strike the

federal claims." Collura v. City of Phi/a., 590 F. App'x 180, 184 (3d Cir. 2014) (quoting Ortiz-

Bonilla v. Federaci6n de Ajedrez de Puerto Rico, Inc., 734 F.3d 28, 36 (1st Cir. 2013)). Even if

Mr. Kovalev thinks that his state law claims are "more important," that does not matter for

purposes of federal question jurisdiction.




2
         Mr. Kovalev's original Complaint did not allege which of his constitutional rights he believed the
City of Philadelphia violated. See Doc. No. 1 at 43-44. Mr. Kovalev's Amended Complaint is more
specific-it alleges that the City of Philadelphia violated the Equal Protection Clause of the Fourteenth
Amendment and the Free Speech Clause of the First Amendment. See Doc. No. 10 at 47-58. The original
Complaint's failure to say exactly which provision of the Constitution was violated is immaterial to the
motion to remand because, regardless of the constitutional right alleged, 28 U.S.C. § 1983 is a federal
statute which, of course, leads to the Court's jurisdiction.


                                                    3
        Finally, Mr. Kovalev points out that state and federal courts have concurrent jurisdiction

over § 1983 claims. This is correct.· But just because the state court could have considered his

§ 1983 claim does not mean that this Court cannot also do so if the case is properly removed.

        For these reasons, the Court rejects Mr. Kovalev's argument that it lacks federal question

jurisdiction over this case.

II.     Whether the Other Defendant's Consent to Removal Was Required

        Even if federal question jurisdiction exists-which it does here-defendants must comply

with a variety of procedural requirements to remove the case to federal court. In most cases, the

removing defendant must secure the consent of all other defendants to remove the case. See 28

U.S.C. § 1446(b)(2)(A). But the City argues that § 1441(c), which creates an exception to this

general rule, applies instead. Although the Court recognizes that there is a split of authority on

this question, it concludes that § 1446(b)(2)(A), not § 1441 (c), applies. Therefore, the City was

required to secure the consent of all other defendants to remove this case. Because the City did

not, removal was improper.

       When§ 1441(c) applies, it does not require the consent to removal of certain defendants.

But there is a split of authority over what§ 1441(c) requires for it to apply. Under the minority

approach, there is only one requirement for removal: the non-consenting defendant must not have

any federal law claims lodged against it.      Under the majority approach, there is a second

requirement: not only must the non-consenting defendant have only state law claims lodged against

it, but those state law claims must also not fall within the court's supplemental jurisdiction. As a

result, under the minority approach, the City would not need the consent of the Commonwealth of

Pennsylvania, PennDOT, or the private defendants, because the § 1983 claim (the sole federal

claim) was only lodged against the City. Under the majority approach, the City would require the




                                                 4
other defendants' consent, provided that the claims against them fall within the Court's

supplemental jurisdiction. 3

        To understand the split of authority, it is necessary to consider§ 1441(c) as a whole:

         (c) Joinder of Federal law claims and State law claims.--(1) If a civil action includes--

                 (A) a claim arising under the Constitution, laws, or treaties of the United States

                 (within the meaning of section 1331 of this title), and

                 (B) a claim not within the original or supplemental jurisdiction of the district court

                 or a claim that has been made nonremovable by statute, the entire action may be

                 removed if the action would be removable without the inclusion of the claim

                 described in subparagraph (B).

        (2) Upon removal of an action described in paragraph ( 1), the district court shall sever from

        the action all claims described in paragraph (1 )(B) and shall remand the severed claims to

        the State court from which the action was removed. Only defendants against whom a claim

        described in paragraph (l)(A) has been asserted are required to join in or consent to the

        removal under paragraph (1 ).

18 U.S.C. § 144l(c) (emphasis added).

        It appears that the only court within this District to have considered this question adopted

the minority approach, holding that a party defending against only state law claims did not have to


3
         While the City of Philadelphia did not raise this point in its briefing, the Court notes that where a
case is removed solely based on§ 144l(a), the defendant need only secure the consent of those defendants
that have been "properly joined and served." 28 U.S.C. § 1446(b)(2)(A). See also Aetna Inc. v. Insys
Therapeutics, Inc., 284 F. Supp. 3d 582, 584 (E.D. Pa. 2018). However, the Court has reviewed the state
court docket, which shows that at least PennDOT was served before the City removed the case. It may be
that defendants Callahan Ward 12th Street, LLC, Marcus W. Toconita, and Antonio R. Cutrufello were also
served, but Plaintiff did not file the affidavit of service before the case was removed. But even if these
defendants were not served, as discussed below, the City was still required to secure PennDOT's consent
to removal.



                                                      5
consent to removal, even though the court had supplemental jurisdiction over the claims against

that defendant. Moore v. City of Phila., No. 12-cv-3823, 2012 WL 3731818, at *4 (E.D. Pa. Aug.

29, 2012).     To reach this result, Moore focused on sub-section (c)(2), which states: "Only

defendants against whom a ffederal question claim} has been asserted are required to join in or

consent to the removal under paragraph (l)." 18 U.S.C. § 1441(c)(2).

        But the majority of courts, including in another Third Circuit district, have found that there

is a second requirement for§ 144l(c) to apply. See Brooks v. Foglio, No. 13-cv-2504, 2013 WL

3354430, at *5 (D.N.J. July 2, 2013). Brooks reasoned that the result reached in Moore only makes

sense if one reads § 1441 (c)(2) out of the context of the rest of§ 1441. Id. at * 5. The Brooks court

noted that§ 1441(c) as a whole applies only to actions involving both a federal claim and a non-

federal claim that is not within the court's original or supplemental jurisdiction. Id. Therefore,

because the court had supplemental jurisdiction over the non-removing defendants' claims, the

§ 144l(c) exception did not apply. Id. Instead, the usual unanimity requirement governed, and

because the removing defendant had not secured the consent to removal of the other defendants,

the case was remanded. Id.

        Brooks is more persuasive than Moore. The clear majority of cases applying § 1441(c)

have agreed with the Brooks approach. 4 Only two cases-including Moore-have adopted the



4
        See Experience Infusion Ctrs., LLC v. Lusby, No. CV H-17-1168, 2017 WL 3235667, at *3 (S.D.
Tex. July 31, 2017); Askew v. Metro. Prop. & Cas. Ins. Co., 217 F. Supp. 3d 982, 984-85 (E.D. Mich. 2016)
("§ 1441(c), of course, is limited to federal question cases joining unrelated or nonremovable claims.");
Caro v. Bank ofAm., NA., No. 5:14CV38, 2014 WL 2818672, at *3 (N.D.W. Va. June 23, 2014)(discussing
and rejecting Moore); Vinson v. Schneider Nat. Carriers, Inc., 942 F. Supp. 2d 630,636 (N.D. Tex. 2013);
Marshall v. Boeing Co., 940 F. Supp. 2d 819, 823 (N.D. Ill. 2013); Ettlin v. Harris, No. SACV 13-1515,
2013 WL 6178986, at *4 (C.D. Cal. Nov. 22, 2013)(noting that most federal courts have held that§ 144 l(c)
only applies if the court does not have original or supplemental jurisdiction over the state law claims);
Moore v. Svehlak, No. 12-cv-2727, 2013 WL 3683838, at *7-8 (D. Md. July 11, 2013) ("Section 1441(c)
has no application to a case, such as this one, in which federal question claims are combined with state law
claims that form part of the same case or controversy .... "); Huston v. Affinity Med. Sols., Inc., No. C12-


                                                     6
minority position.    Neither case is persuasive because they do not consider the alternative

interpretation, much less rebut it. See Est. of Wines by Wines v. Blue Cross Blue Shield of Mich.,

No. 12-10906, 2012 WL 13013370, at *4 (E.D. Mich. June 18, 2012); Moore, 2012 WL 3731818,

at *4. Indeed, the relevant language in§ 144l(c) became law in December 2011, and Moore and

Estate of Wines by Wines were both issued very soon thereafter in 2012. Since that inaugural year,

no court has adopted that approach.

        Some criticism of Moore, as another court has noted, comes from the concern that its

approach would render § 1441(a)'s unanimity requirement "a nullity-all defendants would

remove under 1441(c), avoid the rule of unanimity, and 1441(a) would have no purpose." Ettlin

v. Harris, No. SACV 13-1515, 2013 WL 6178986, at *5 (C.D. Cal. Nov. 22, 2013). Where

possible, courts adopt an interpretation that does not render other provisions of the statute mere

surplusage. See United States v. Portanova, 961 F.3d 252,259 (3d Cir. 2020) ("This Court's duty

to give effect, where possible, to every word of a statute, makes the Court reluctant to treat statutory

terms as surplusage." (quoting Duncan v. Walker, 533 U.S. 167, 167 (2001)). While surplusage

might be acceptable if it was mandated by § 1441 (c)' s plain language, it is not. Thus, Brooks is

more consistent with § 1441 (c)(1)' s clear instruction that the section as a whole only applies if

there are claims over which the court does not have supplemental or original jurisdiction.

       In sum, § 1441(c) is a limited exception that exempts defendants from the unanimity

requirement for removal only if the claims against them are so unrelated to the rest of the case that

they constitute a different "case or controversy." Therefore, the next question is whether the Court

has supplemental jurisdiction over the other state law claims in this case. If it does, then the City



5202 TEH, 2012 WL 6087394, at *2 (N.D. Cal. Dec. 6, 2012); Shipley Garcia Enters., LLC v. Cureton,
No. M-12-cv-89, 2012 WL 3249544, at *12 (S.D. Tex. Aug. 7, 2012).



                                                  7
was required to secure the consent of the other defendants to remove the case, and its failure to do

so would mean that the case must be remanded.

        Courts have "supplemental jurisdiction over all claims that are so related to claims in the

action within [the court's] original jurisdiction that they form part of the same case or

controversy .... " 28 U.S.C. § 1367(a). The claims form a part of the same case or controversy

if they '"derive from a common nucleus of operative fact' and are 'such that [a plaintiff] would

ordinarily be expected to try them all in one judicial proceeding."' Carnegie-Mellon Univ. v.

Cohill, 484 U.S. 343, 349 (1988) (alteration in original) (quoting United Mine Workers v. Gibbs,

383 U.S. 715, 725 (1966)). "The test for a 'common nucleus of operative facts' is not self-evident."

Lyon v. Whisman, 45 F.3d 758, 760 (3d Cir. 1995). However, the test is met "when the same acts

violate parallel federal and state laws" or where state and federal claims are "merely alternative

theories of recovery based on the same acts." Id.

       Here, the test for supplemental jurisdiction is met. All of these claims arise out of the same

event: Mr. Kovalev tripping on an allegedly defective sidewalk.         Although not all facts are

common to all of Mr. Kovalev's claims, there is a substantial overlap of issues, including how

Mr. Kovalev tripped, whether the sidewalk was defective, why the sidewalk was defective, and

whether the defendants' alleged failure to act was negligent, reckless, or more. Accordingly, the

interest of judicial economy is "such that [a plaintiff] would ordinarily be expected to try them all

in one judicial proceeding." Carnegie-Mellon Univ., 484 U.S. at 349 (quoting United Mine

Workers, 383 U.S. at 725).

       Because the Court has supplemental jurisdiction over the non-federal claims, § 1441(c)

does not apply, and the City was obligated to obtain the other defendants' consent to removal.




                                                 8
Because it did not do so, Mr. Kovalev's motion to remand will be granted. An appropriate order

follows.




                                                  UNITED STATES DISTRICT JUDGE




                                             9
